Citation Nr: 0843407	
Decision Date: 12/17/08    Archive Date: 12/23/08	

DOCKET NO.  06-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously claimed and/or diagnosed as post-
traumatic stress disorder, bipolar disorder, anxiety 
disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and M.O.M., D. Psy.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from March 12 to December 
16, 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDING OF FACT

The veteran currently suffers from a post-traumatic stress 
disorder which as likely as not had its origin as the result 
of various sexual assaults during her period of active 
military service.  

CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.304(f) (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes her multiple contentions, offered 
during the course of an RO hearing in May 2005, and at a 
subsequent videoconference hearing before the undersigned 
Veterans Law Judge in March 2008, as well as service 
treatment records, various VA and private treatment records 
and examination reports, statements from a number of the 
veteran's associates, and various other documents and 
articles.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, bipolar disorder, an anxiety disorder, 
and/or major depressive disorder.  In pertinent part, it is 
contended that the veteran's current psychiatric disability 
is the result of sexual harassment and/or rape during her 
period of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  However, if the 
claimed stressor is not combat-related (as in this case), the 
veteran's lay testimony regarding the inservice stressor is 
insufficient, standing alone, to establish service 
connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 90 Vet. App. 163, 166 (1996); Duran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Where a post-traumatic stress disorder claim is based on an 
inservice personal assault, evidence from sources other than 
the veteran's service records may corroborate the account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted disease; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavioral changes following the claimed assault 
is one type of relevant evidence which may be found in the 
sources.  Examples of behavioral changes which might 
constitute credible evidence of a stressor include, but are 
not limited to, a request for a transfer to another military 
duty assignment, deterioration in work performance; substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.  38 C.F.R. § 3.304(f) (2008).

In the case at hand, in an attempt to clarify certain aspects 
of the veteran's claim, the Board, in September 2008, 
requested the opinion of a medical expert.  At that time, it 
was noted that the veteran had contended that her current 
psychiatric disorder, and, in particular, her post-traumatic 
stress disorder, was the result of multiple sexual assaults 
and/or rapes which occurred during her relatively short 
period of service with the United States Navy.

Further noted was that, during the majority of the veteran's 
time in service, she was in training as a hospital 
apprentice.  According to the veteran, both prior to and 
during the course of her training, she was sexually assaulted 
by both male and female Navy personnel.  Service medical 
and/or personnel records, however, reflected no evidence of 
any such assaults.  Noted at the time was that the veteran 
was eventually "boarded out" of the service in December of 
1964 with a diagnosis of hysterical personality (disorder). 

As part of its request, the Board noted that the veteran had 
filed her initial claim for service connection for an 
acquired psychiatric disorder in January of 2004.  Also noted 
was that the earliest clinical indication of the presence of 
an acquired psychiatric disorder was revealed by private 
medical records dated in 2003, almost 40 years following the 
veteran's discharge from service, at which time she received 
a diagnosis of panic disorder.  Since the time of that 
diagnosis, the veteran had received additional psychiatric 
diagnoses of anxiety disorder, major depressive disorder, 
adjustment disorder, bipolar disorder, histrionic personality 
disorder, and post-traumatic stress disorder.  Moreover, 
there were on file a number of conflicting medical opinions, 
some of which diagnosed the veteran with post-traumatic 
stress disorder, and attributed the origin of that disability 
to the veteran's (admittedly unverified) inservice sexual 
assaults, while other opinions reached a different 
conclusion.  Significantly, the Board notes that, in order to 
prevail on her claim, the veteran must show that her current 
psychiatric disability had its origin during or is in some 
way related to an incident or incidents of her period of 
active military service.

Finally, in an attempt to clarify the exact nature and 
etiology of the veteran's claimed psychiatric disability, it 
was requested that the psychiatric expert review the 
veteran's entire claims folder, and offer an opinion as to 
whether the veteran currently suffered from a chronic 
psychiatric disorder, to include an opinion as to the exact 
nature of that disorder (e.g., panic disorder, major 
depressive disorder, personality disorder, etc).  

The psychiatric expert was further requested to provide an 
additional opinion regarding whether any acquired psychiatric 
disorder (other than a personality disorder) was as likely as 
not the result of an incident or incidents of the veteran's 
period of active military service, to include inservice 
sexual trauma.  

In response to the Board's request, a VA staff psychiatrist, 
in September 2008, offered the following opinion:  

I have been requested to review the 
record regarding (the veteran's) claim, 
and to render an opinion on the following 
two questions:  (1) Does the veteran 
suffer from a chronic psychiatric 
disorder, and, if so, what is the 
disorder?  (2) If the veteran does suffer 
from a chronic psychiatric disorder, is 
it as likely as not related to 
incident(s) occurring during the 
veteran's active military service?  This 
opinion is based solely on a review of 
records provided to me, and is not based 
on direct examination of the veteran.

As per (the aforementioned) records, the 
veteran served on active duty from March 
12, 1964 through December 16, 1964, and 
was "boarded out" of the service in 
December 1964 with a diagnosis of 
hysterical personality disorder.  As per 
the veteran's report, she was assaulted 
sexually multiple times by both male and 
female military personnel (unconfirmed) 
during her active status in service.  She 
alleges that the first two sexual attacks 
occurred on April 11th and April 12th, 
1964.  She also reports that she was 
raped several times during the months of 
October and November of 1964.  Although 
she did not report these attacks, the 
military records show that she had a 
hospital visit on April 15th, 1964, 
immediately after the first two alleged 
attacks, (at which time) she was 
diagnosed with gastroenteritis.  During 
October and November, when the rest of 
the attacks allegedly took place, the 
military hospital records show that the 
veteran had episodes of syncope with no 
medical reason found to explain them.  In 
addition, in November, the veteran had an 
episode of blindness and was diagnosed 
with conversion disorder.

The fact that there is no record of 
sexual trauma is not sufficient to 
dismiss this veteran's claim of sexual 
assault.  It was not routine in 1964 to 
ask women about experiences of trauma, 
either in general, or in response to the 
presentation of psychological symptoms.  
Similarly, in 1964, a woman would have 
been less apt to report trauma, 
especially in a military setting.  Even 
now women do not report trauma for 
different reasons, as this veteran stated 
that she did not report her experiences 
of trauma due to fear of being discharged 
from the service and also due to fear of 
getting hurt.  Furthermore, trauma 
victims frequently present with 
physiological complaints, and this 
veteran's physiological symptoms in 1964 
could have been the result of 
sexual/physical trauma.  Conversion 
disorder is usually preceded by some 
severe stress or psychological and 
physical trauma.  

In terms of the diagnosis of hysterical 
personality disorder in 1964, there is 
(insufficient) evidence in the chart to 
allow for a conclusive determination.  
However, since personality disorders 
represent longstanding underlying 
structures that generally do not change 
(very) much, more current records should 
reflect that diagnosis if a true 
personality disorder is present.  I do 
not see any evidence of that in the 
records.

Review of medical records dating back to 
2003 indicates that the veteran had 
symptoms of depression, anxiety, and 
panic disorder which are again related to 
her active duty service, and they are 
most common co-morbid symptoms associated 
with post-traumatic stress disorder.  In 
the records from Wilmington, North 
Carolina, both psychiatrist and 
psychotherapist notes indicate that the 
veteran (met) criteria for post-traumatic 
stress disorder.  It is not uncommon for 
women to present with post-traumatic 
stress disorder symptoms later in life, 
many years after the original trauma, 
triggered by some minor incidents.  Based 
on a review of the record, it appears 
that (the veteran) currently meets the 
criteria for a diagnosis of post-
traumatic stress disorder based on DSM-IV 
criteria....

Although it is very difficult to come to 
a definitive conclusion without much 
evidence and proof of trauma, it is very 
clear that this veteran has been 
experiencing psychiatric symptoms dating 
back to 1964 during her active duty 
service.  (Therefore), it is my opinion 
based on the review that the veteran 
meets the criteria for post-traumatic 
stress disorder currently, and that (it 
is) as likely as not related to the 
incidents (which) happened in service.  

Based on the aforementioned, and with the resolution of all 
reasonable doubt in the veteran's favor, it would appear that 
she does, in fact, currently suffer from a post-traumatic 
stress disorder which is the result of a sexual/physical 
assault or assaults which occurred during her period of 
active military service.  Under the circumstances, an award 
of service connection for post-traumatic stress disorder is 
in order.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
she is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements regarding the issue of service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, have been satisfied by correspondence dated 
in January and April 2004, as well as in January and May 
2005.  In those letters, VA informed the veteran that, in 
order to substantiate a claim for service connection, the 
evidence needed to show that she had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the postservice disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed her that, on her behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the veteran that she 
could obtain private records herself and submit them to VA.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports, various statements from a 
number of the veteran's associates, and certain other 
articles and documents.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328. (Fed. Cir. 2006).



ORDER

Service connection for post-traumatic stress disorder is 
granted.




________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans; Appeals




 Department of Veterans Affairs


